NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                    Fed. R. App. P. 32.1



                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                     August 25, 2010


                                          Before

                            FRANK H. EASTERBROOK , Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            RICHARD A. POSNER, Circuit Judge


Nos. 08-4241, 08-4243 & 08-4244

NATIONAL RIFLE ASSOCIATION OF AMERICA,
INC., et al.,
        Plaintiffs-Appellants,                             On Remand from the
                                                           Supreme Court of the
              v.                                           United States.

C ITY OF C HICAGO, ILLINOIS, and VILLAGE OF
OAK PARK , ILLINOIS,
       Defendants-Appellees.



                                           Order

       After the Supreme Court’s decision in McDonald v. Chicago, 130 S. Ct. 3020 (2010),
both the City of Chicago and the Village of Oak Park repealed the ordinances that had
been the subject of this litigation. Accordingly, we vacate the district court’s judgments
and remand with instructions to dismiss as moot. See United States v. Munsingwear, Inc.,
340 U.S. 36 (1950).

       Plaintiffs contend that the new ordinances enacted to supersede the ones
challenged in these suits have constitutional flaws. Plaintiffs are entitled to pursue those
contentions in new suits. The subject matter of this litigation, however, no longer exists.
Nos. 08-4241, 08-4243 & 08-4244                                                Page 2

       If plaintiffs believe that the repeals entitle them to attorneys’ fees under 28 U.S.C.
§1988, they may file appropriate motions in the district court. We do not express any
opinion on the question whether the repealers, enacted before the Supreme Court’s
decision could be implemented on remand, affect the availability of fees under the
approach of Buckhannon Board & Care Home, Inc. v. West Virginia Department of Health &
Human Resources, 532 U.S. 598 (2001).